Citation Nr: 1722987	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  13-20 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a low back disability.

2.  Whether new and material evidence has been received to reopen a claim of service connection for a left leg disability.

3.  Entitlement to service connection for a low back disability.

4.  Entitlement to service connection for a left leg disability.

5.  Entitlement to service connection for a disability manifested by dizziness, to include as a residual of traumatic brain injury (TBI).

6.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).

7.  Entitlement to service connection for bilateral hearing loss.

8.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from December 1968 to December 1972.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of a Department of Veteran Affairs (VA) Regional Office (RO).  Although the Veteran had previously requested a hearing before the Board, he withdrew that request by February 2016 correspondence.

The Board notes the Veteran originally sought only service connection for PTSD.  However, the record documents additional psychiatric disabilities as well.  Therefore, the Board has recharacterized the claim as indicated above to afford the Veteran the broadest scope of review.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).

The issues of service connection for a low back disability, a left leg disability, a disability manifested by dizziness, an acquired psychiatric disability, and tinnitus are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  An unappealed November 2007 rating decision denied the Veteran service connection for a low back disability because a current disability was not shown.

2.  Evidence received since that decision includes evidence not of record at that time; suggests the Veteran has a low back disability that may be related to service; relates to unestablished facts necessary to substantiate the underlying claim of service connection; and raises a reasonable possibility of substantiating that claim.

3.  An unappealed November 2007 rating decision denied the Veteran service connection for a left leg disability because a current disability was not shown.

4.  Evidence received since that decision includes evidence not of record at that time; suggests the Veteran has a left leg disability that may be related to service; relates to unestablished facts necessary to substantiate the underlying claim of service connection; and raises a reasonable possibility of substantiating that claim.

5.  The Veteran's bilateral hearing loss disability did not begin in service or manifest within the first postservice year, and is not otherwise related to service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received; service connection for a low back disability is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).

2.  New and material evidence has been received; service connection for a left leg disability is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  Service connection for bilateral hearing loss is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

Inasmuch as this decision reopens the claims of service connection for low back and left leg disabilities, there is no reason to belabor the impact of the VCAA on the matter; any notice or duty to assist omission is harmless.

Regarding service connection for bilateral hearing loss, VA's duty to notify was satisfied by a November 2010 letter.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  A VA audiological examination was conducted in December 2010; the report of that examination reflects consideration of the entire record and familiarity with the relevant facts of the case, and includes robust rationale for the opinions offered.  Notably, the Veteran has had ample opportunity to respond and has not alleged that any notice or development was less than adequate.  Thus, VA's duties to notify and assist are met.

Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the record.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

Claims to Reopen

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.  "New" evidence means existing evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003).

The United States Court of Appeals for Veterans Claims (Court) has held that the requirement of new and material evidence raising a reasonable possibility of substantiating the claim is a low threshold.  Specifically, the Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

To substantiate a claim of service connection, there must be evidence of: a current claimed disability; incurrence or aggravation of a disease or injury in service; and a nexus between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1153, 1166-1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

      
Low Back

A November 2007 rating decision denied the Veteran service connection for a low back injury because there was no objective evidence of a current low back disability.  The Veteran timely appealed that decision by filing a September 2008 notice of disagreement (NOD), but failed to perfect his appeal after the issuance of an April 2009 statement of the case (SOC).  Therefore, that rating decision became final based on the evidence then of record.

Evidence of record at the time of that decision consisted of the Veteran's STRs (documenting an April 1971 complaint of back pain diagnosed as lumbar muscle spasms), VA treatment records (which did not document a low back diagnosis), and a July 2007 VA examination report (that did not document a low back diagnosis).  

Evidence received since the November 2007 decision includes VA treatment records (documenting a diagnosis of lumbar DDD) and a December 2011 letter from a private physician indicating the Veteran has a history of low back injury in service that continues to cause back pain.  The Board finds that this evidence was not previously of record and is clearly new.  Moreover, it relates directly to previously unestablished elements by establishing a current diagnosis and suggesting a relationship to service.  It also raises a new medical question as to whether the Veteran's lumbar DDD is related to the notations of lumbar muscle spasms in service.  Considering the low threshold for reopening established by the Court in Shade, the Board finds the new evidence also raises a reasonable possibility of substantiating the underlying claim.  Therefore, new and material evidence has been received and service connection for a low back disability may be reopened.

	Left Leg

The same November 2007 rating decision also denied the Veteran service connection for a left leg injury because there was no evidence of a current left leg disability or residuals of a left leg injury.  The Veteran timely appealed that decision by filing a September 2008 notice of disagreement (NOD), but failed to perfect his appeal after the issuance of an April 2009 SOC.  Therefore, that decision also became final based on the evidence then of record.

Evidence of record at the time of that decision consisted of the Veteran's STRs (which were silent for any complaints, treatment, or diagnoses related to a left leg injury or disability), VA treatment records (which did not document a current left leg disability), and July 2007 VA examination reports (that also did not document a left leg diagnosis).  

Evidence received since the November 2007 decision includes VA treatment records (noting a diagnosis of lumbar radiculopathy associated with complaints of pain radiating into the left hip and numbness, tingling, and weakness of the left lower extremity) and a December 2011 letter from a private physician (indicating the Veteran had a history of leg injury in service that continues to cause constant leg pain with intermittent weakness).  As this evidence was not previously in the record, it is clearly new.  Moreover, it directly relates to previously unestablished elements of service connection by establishing a current left leg diagnosis and suggesting that it may be related to injuries in service or secondary to his low back disability.  Considering the low threshold for reopening established in Shade, the Board finds the new evidence also raises a reasonable possibility of substantiating the underlying claim.  Therefore, new and material evidence has been received and service connection for a left leg disability may be reopened.

In light of the above, the Board finds the evidence is at least in relative equipoise as to whether new and material evidence has been received to reopen claims of service connection for low back and left leg disabilities; thus, the Board resolves all remaining reasonable doubt in his favor in these matters, and the pertinent appeals must be granted.

Service Connection: Hearing Loss

Service connection may be granted for disabilities due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after discharge when the evidence establishes that disability was incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic diseases, to include arthritis and organic diseases of the nervous system (such as sensorineural hearing loss), may be presumed to have been incurred or aggravated in service, if they are manifested to a compensable degree within a specified period of time postservice (one year for arthritis). 38 U.S.C.A. §§ 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Service connection may alternatively be established for chronic diseases listed under 38 C.F.R. § 3.309(a) by showing continuity of symptomatology after discharge.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

As noted above, to substantiate a claim of service connection, there must be evidence of: (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  If the preponderance of the evidence is against the claim, the claim is to be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).
	
The Veteran contends that he has bilateral hearing loss as a result of hazardous noise exposure in service from aircraft, among other things.  On the service enlistment examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
0
5
LEFT
15
5
5
-5
10

On separation examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
15
20
LEFT
15
5
10
0
10
Although the Veteran apparently believed he had hearing loss at separation, the examiner noted that the audiometric examination was normal. 

On December 2010 VA audiological examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
20
55
70
LEFT
20
25
20
45
55

Speech audiometry revealed speech recognition ability of 86 percent in the right ear and of 90 percent in the left ear.  The Veteran reported gradual onset of hearing loss that he noticed approximately thirty or thirty-five years prior.  The examiner opined that it is less likely than not that the Veteran's hearing loss was the result of military service because audiometric tests were normal prior to separation and she did not find evidence of a significant audiometric threshold shift during service.  

At the outset, the Board notes that, for VA purposes, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Thus, it is not in dispute that the Veteran has a current bilateral hearing loss disability.  However, as bilateral hearing loss was not diagnosed in service, service connection for such disability is not warranted on the basis that it began in service and has persisted.  Moreover, there is no evidence that sensorineural hearing loss first manifested to any degree in the first postservice year.  Even affording the Veteran's own estimation on December 2010 examination the benefit of the doubt, onset of hearing loss would have been in 1975 at the earliest-several years after separation in 1972.  Notably, the Veteran does not allege that he has had continuous symptoms of hearing loss since service.  Thus, service connection for bilateral hearing loss is also not warranted on a presumptive basis as a chronic disease under 38 U.S.C.A. § 1112.  

What remains for consideration is whether the Veteran's bilateral hearing loss may otherwise be directly related to service.  To that end, the Board finds that the Veteran is competent to report exposure to hazardous noises in service and notes that his military occupational specialty does reflect that he was an aircraft mechanic.  Therefore, acoustic injury in service is conceded.  Consequently, the claim hinges on whether his current bilateral hearing loss is, in fact, related to the conceded noise exposure.  Whether such a relationship exists is a medical question beyond the scope of lay observation.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).  Thus, any explicit or implicit lay allegations of a medical nexus from the Veteran are not probative evidence.  

Here, the only pertinent medical opinion is from the December 2010 VA examiner.  Her negative opinion is based on the fact that there was an insignificant threshold shift in service and normal audiometric testing at separation.  Thus, the Board finds that opinion is supported by adequate rationale.  Absent any other opinion or medical evidence to the contrary, it is highly probative and persuasive in this matter.  Accordingly, service connection for bilateral hearing loss, on the basis that it is otherwise related to the Veteran's service or noise exposure therein, is also not warranted.

In light of the above, the Board finds the preponderance of the evidence is against finding the Veteran's current bilateral hearing loss disability was incurred in, or is otherwise related to, his military service; thus, the benefit of the doubt rule does not apply, and the appeal in that matter must, unfortunately, be denied.
 


ORDER

Service connection for a low back disability is reopened.

Service connection for a left leg disability is reopened.

Service connection for bilateral hearing loss is denied.


REMAND

The case is REMANDED for the following action:

1. Obtain all updated records of VA or adequately identified private evaluations or treatment the Veteran has received for the disabilities remaining on appeal.

2. Then, conduct exhaustive development to research and verify the Veteran's alleged stressor in service (i.e., witnessing a soldier get blown up by gunfire in the Spring of 1971 while stationed in Vietnam), to include obtaining complete personnel records, unit histories, or any other such documents; and sending an inquiry to the Joint Services Records Research Center (JSRRC).  The AOJ must document the efforts and steps taken to secure any records needed in this regard, as well as the reason for any unavailability of records encountered.  The AOJ must also document its findings for the record.

3. Then, arrange for the Veteran to be examined by an orthopedist to determine the nature and likely etiology of his low back and left leg disabilities.  Based on an examination, review of the record, and any tests or studies deemed necessary, the examiner should provide opinions responding to the following:

a. Please identify, by diagnosis, all low back and left leg disability entities found.  All diagnoses must be reconciled with conflicting evidence in the record.

b. For each low back disability entity diagnosed, the examiner must opine as to whether it is AT LEAST AS LIKELY AS NOT (A 50 PERCENT OR BETTER PROBABILITY) that such disability is related to the Veteran's service, to include notations of lumbar muscle spasms therein. 

c. For each left leg disability entity diagnosed, the examiner must opine as to whether it is AT LEAST AS LIKELY AS NOT (A 50 PERCENT OR BETTER PROBABILITY) that such disability is related to the Veteran's service, to include notations of left leg tendonitis therein.

d. The examiner should also specifically indicate whether the Veteran has lumbar radiculopathy affecting the left leg. 

A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested).  

4. Then, arrange for the Veteran to be examined by an appropriate physician or physicians (ENT specialist, neurologist, or both) to determine the nature and likely etiology of his alleged disability manifested by dizziness and tinnitus.  Based on an examination, review of the record, and any tests or studies deemed necessary, the examiner should provide opinions responding to the following: 

a. Please identify, by diagnosis, any disability entities manifested by dizziness found.  All diagnoses must be reconciled with conflicting evidence in the record.

b. For any disabilities manifested by dizziness diagnosed, is it AT LEAST AS LIKELY AS NOT (A 50 PERCENT OR BETTER PROBABILITY) that such disability is a residual of a TBI sustained in service, to include following an April 1971 head injury requiring sutures?

c. For any disabilities manifested by dizziness diagnosed, is it AT LEAST AS LIKELY AS NOT (A 50 PERCENT OR BETTER PROBABILITY) that such disability is CAUSED OR AGGRAVATED BY the Veteran's service-connected coronary artery disease?  The examiner should specifically consider and discuss, as necessary, the Veteran's VA treatment records suggesting dysequilibrium with a vascular etiology. 

d. Is it AT LEAST AS LIKELY AS NOT (A 50 PERCENT OR BETTER PROBABILITY) that the Veteran's tinnitus is a residual of a TBI sustained in service, to include following an April 1971 head injury requiring sutures?

e. Does the Veteran have any other residuals of TBI?  If so, for each residual identified, is it AT LEAST AS LIKELY AS NOT (A 50 PERCENT OR BETTER PROBABILITY) that such is a residual of a TBI in service, to include following an April 1971 head injury requiring sutures?

A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested).

5. Then, arrange for the Veteran to be examined by a psychiatrist to determine the nature and likely etiology of his acquired psychiatric disability.  Based on an examination, review of the record, and any tests or studies deemed necessary, the examiner should provide opinions responding to the following:

a. Please identify, by diagnosis, each psychiatric disability entity found.  All diagnoses must be reconciled with conflicting evidence in the record.

b. For each psychiatric disability diagnosed, please opine whether it is AT LEAST AS LIKELY AS NOT (A 50 PERCENT OR BETTER PROBABILITY) that such disability is related to service, to include any verified stressors therein. 

A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested).

6. The AOJ should then review the record and readjudicate the claims.  If any remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the record to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


